Seawell, J.
Tbe court below was correct in dissolving the injunction, but we think the judgment should have been based upon the ground that the action of the plaintiff was premature. As we understand it, the plaintiff did not contend that the City Council could not, under any circumstances or conditions, put a lease upon the building, but only that the entire exclusion of the public from the building by way of lease to a private party was not within their authority, thus raising the reasonableness of the expected lease. Since it does not appear upon what terms or conditions the property was to be leased, nor to what extent the public might still be permitted to use it (consistently with the theory of the plaintiff), the case was prematurely brought and injunction will not lie.
It was proper, however, to dissolve the injunction, and the order is
Affirmed.